Citation Nr: 0839009	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-23 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for residuals of a head injury.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.  The Board notes that although the RO 
analyzed the issue of residuals of a head injury as an 
original claim for service connection, the record reflects 
that the RO originally denied service connection for that 
condition, as well as the cervical spine disorder, in August 
1969, and has continued to deny the veteran's claims to 
reopen those issues since that time (most recently by an 
August 2005 decision, which recharacterized the head injury 
issue as a "neurological disorder").  As such, the Board 
must address the issue of residuals of a head injury from a 
new and material perspective.  The case has been advanced on 
the docket.

This appeal was previously before the Board in May 2008, when 
it was remanded for additional procedural development.  Such 
development having been completed, the appeal has bee 
returned to the Board for further review.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  No nexus between the veteran's active duty and his 
currently-shown sleep apnea has been demonstrated.

2.  In August 2005, the RO denied the veteran's application 
to reopen a claim for service connection for residuals of a 
head injury and cervical spondylosis with radiculopathy.

3.  Evidence received since the RO's August 2005 decision is 
not new and material and does not raise a reasonable 
possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted. 38 
U.S.C.A. 
§§ 1110,1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  The RO's August 2005 decision that denied the veteran's 
application to reopen a claim for service connection for 
residuals of a head injury and cervical spine disorder is 
final.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2007).

3.  The evidence received since the RO's August 2005 denial 
of the veteran's application to reopen a claim for service 
connection for residuals of a head injury is not new and 
material, and the claim for service connection for residuals 
of a head injury is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

4.  The evidence received since the RO's August 2005 denial 
of the veteran's application to reopen a claim for service 
connection for cervical spine disorder is not new and 
material, and the claim for service connection for cervical 
spine disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental Statement of the Case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In the instant case, a letter addressing the foregoing notice 
requirements was sent to the veteran in January 2007, 
informing him of what evidence was required to substantiate 
his claim for service connection for sleep apnea, and of his 
and VA's respective duties for obtaining such evidence.  
Following the letter, the July 2007 SOC was issued, which 
provided the veteran with an additional 60 days to submit 
more evidence.  The January 2007 letter also informed the 
veteran of the law and regulations governing the assignment 
of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the January 2007 letter acknowledged the prior 
denial of service connection for residuals of a head injury 
and a spine condition, and notified the veteran that "new 
and material" evidence was necessary to reopen those issues.  
In this regard, the Board notes that the letter references 
the August 1969 original denial of service connection for 
residuals of a head injury and a spine condition, rather than 
the August 2005 denial of the veteran's claims to reopen 
these issues, and, therefore, does not fully meet the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Nonetheless, the Board finds that no prejudice has resulted 
from this error for the following reasons.  

In this case, the veteran has demonstrated his actual 
knowledge of what is necessary to reopen his claims for 
service connection for residuals of a head injury and a 
cervical spine condition.  Specifically, he has submitted a 
statement from his private physician suggesting a link 
between his currently-shown cervical spine disorder and his 
military service.  Further, at his September 2008 Travel 
Board hearing, the veteran asserted that he experiences 
headaches and dizzy spells which are current residuals of his 
in-service head injury.  Additionally, the Board notes that 
the veteran is represented by an organization that is 
intimately familiar with the veteran's case and what is 
necessary to substantiate his claims on appeal in this case.  

Therefore, the Board is confident that any notice 
deficiencies do not affect the essential fairness of the 
adjudication, and the presumption of prejudice is rebutted.  
For this reason, no further action is required regarding the 
duty to notify.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file.  Neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

The Board also acknowledges that the veteran has not been 
accorded a VA examination pertinent to the issue of service 
connection for sleep apnea.  However, as will be discussed in 
the following decision, service medical records are negative 
for complaints of, treatment for, or findings of sleep apnea 
(or any pertinent symptomatology).  Further, while available 
post-service medical records reflect a diagnosis of sleep 
apnea, the private medical opinion linking this condition to 
service is purely speculative.  Thus, a remand to accord the 
veteran an opportunity to undergo a VA examination that 
specifically addresses the etiology of the currently-shown 
sleep apnea is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Service Connection For Sleep Apnea

The veteran contends that his currently-shown sleep apnea is 
the result of an in-service head injury.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

Here, the service medical records reflect that, in March 
1944, the veteran suffered a "moderately severe" contusion 
to the right frontal-parietal region of the scalp, followed 
by a period of unconsciousness, after being hit by a military 
vehicle.  Physical examination at that time was otherwise 
unremarkable, and treatment consisted of bed rest and 
exposing the wound to air.  X-rays were performed, which 
were, apparently, normal, as subsequent records reflect no 
complications or special treatment.  

Post-service medical records reflect complaints of difficulty 
sleeping and fatigue in July 1994, and a diagnosis of sleep 
apnea that same month.  In a January 2007 statement, the 
veteran's private physician indicated that there is a 
"possibility" that the veteran's in-service head injury 
might have been responsible for his sleep apnea.

That the veteran currently has sleep apnea is not in dispute.  
Rather, the question to be resolved is whether this 
disability can be related to the veteran's period of service, 
and specifically, the 1944 head injury.  Here, there is a 
lengthy period of time during which there is no 
contemporaneous evidence of record reflecting sleep apnea, or 
any related symptoms.  This lengthy period without post-
service treatment weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For the veteran to 
prevail on his claim, the 50-year gap between his service and 
the initial diagnosis of sleep apnea must be overcome.

That has not occurred in this case.  While the Board 
acknowledges that sleep apnea was not a medically recognized 
condition at the time the veteran was in service, there is no 
contemporaneous evidence of record showing that the veteran 
had any related symptoms, such as fatigue, during service.  
In fact, while the veteran has asserted that he has 
experienced symptoms, such as headaches, ever since service, 
the earliest document showing the presence of sleep apnea-
related symptoms is in 1994.  Moreover, the private 
physician's statement addressing a link between the sleep 
apnea and the in-service head injury merely indicates a 
possibility of a relationship between the two.  The Board 
notes service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  

Additionally, the Board has considered the lay statements of 
record, including a May 2007 statement in which the veteran's 
son described the veteran's post-service breathing problems 
and headaches.  However, the Board notes that the veteran's 
son has stated that he was born in 1947, and, therefore, any 
observations of his father's sleep apnea symptoms would have 
been years after service.  Given the lack of medical evidence 
of sleep apnea-related symptoms for decades after service, or 
a  medical opinion indicating more than a mere possibility of 
a link between the veteran's service and sleep apnea, the 
greater weight of the evidence is against the claim.  

Accordingly, service connection is not warranted, and the 
appeal is denied.

IV.  New and Material Evidence 

A.  Residuals Of A Head Injury

Evidence of record at the time of the August 2005 RO decision 
reveals no findings or treatment of residuals of a head 
injury.  Consequently, the RO denied the veteran's 
application to reopen a claim for service connection for 
residuals of a head injury.  The veteran did not appeal this 
decision to the Board.  Thus, the RO's decision is final.  
38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

By a December 2006 statement to the RO, the veteran again 
requested that his claim for service connection for residuals 
of a head injury be reopened.  
A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the August 2005 decision, there was no medical 
evidence of residuals of a head injury, either in service or 
since.  Although the veteran asserted, at his September 2008 
Travel Board hearing, that he experiences dizziness as a 
result of his 1944 head injury, he has not presented medical 
evidence of any current, chronic residuals of that injury.  

Because the veteran has not demonstrated any currently-shown 
residuals of the in-service head injury, he has not presented 
new and material evidence, as contemplated by the pertinent 
law and regulations, and there is no basis to reopen his 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).

B.  Cervical Spine Disorder

Evidence of record at the time of the August 2005 RO decision 
reveals no link between the veteran's currently-shown 
cervical spine disorder and his military service.  
Consequently, the RO denied the veteran's application to 
reopen a claim for service connection for cervical 
spondylosis with radiculopathy.  The veteran did not appeal 
this decision to the Board.  Thus, the RO's decision is 
final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103.

By the December 2006 statement to the RO, the veteran again 
raised the issue of entitlement to service connection for his 
cervical spine disability.  

At the time of the August 2005 decision, there was no 
credible medical evidence of a link between the veteran's 
cervical spine disorder and service.  Although the veteran 
has submitted new evidence reflecting a chiropractor's 
opinion that the veteran's cervical spine condition "could 
[emphasis added] as likely as not be from the in-service 
injury to the frontal-parietal area of the skull sustained in 
March 1944," such evidence does not raise a reasonable 
probability of substantiating the claim for service 
connection for this condition.  As noted above, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  This 
additional evidence is, therefore, not new and material, as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the veteran's claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007). 


ORDER

Service connection for sleep apnea is denied.

New and material evidence sufficient to reopen the previously 
denied claim for service connection for residuals of a head 
injury has not been received, the appeal is denied.

New and material evidence sufficient to reopen the previously 
denied claim for service connection for a cervical spine 
disorder has not been received, the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


